 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARIUS SIMS,                                     No. 2:16-cv-0204 JAM AC P
12                        Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    J. CANTU, et al.,
15                        Defendants.
16

17          A statement noting the death of plaintiff Darius Sims was filed on October 24, 2019, ECF

18   No. 40, and personal service made on plaintiff’s potential successor on October 31, 2019, ECF

19   No. 42. Pursuant to Federal Rule of Civil Procedure 25(a)(1), if a motion for substitution “is not

20   made within 90 days after service of a statement noting the death, the action by or against the

21   decedent must be dismissed.” That time period has now expired and no motion for substitution

22   has been filed.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after service of these findings and recommendations, any written objections may be filed with the

27   court. The document should be captioned “Objections to Magistrate Judge’s Findings and

28   Recommendations.” Any response to the objections shall be filed and served within fourteen
                                                       1
 1   days after service of the objections. Failure to file objections within the specified time may waive
 2   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: January 30, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
